Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 26, 2021.
Claims 1, 3, 13, 16, and 18 are amended.
Claims 1-21 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the output signal" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. No output signal is previously mentioned in claim 16 from which the claim depends. For examination purposes, examiner interprets the output signal to be equivalent to the recorded vibrations of claim 16.
All remaining claims are rejected as they depend from rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dannaher et al. (US Pub. No. 2013/0282038 A1, herein, Dannaher).
Regarding claim 1, Dannaher discloses a surgical apparatus (11, 200 – Figs. 2 and 3), comprising: 
an end effector (204) configured to interact with a tissue during a plurality of zones of operation (various tissue densities); 
at least one drive mechanism (70) operable to effect at least one motion in the end effector during each of the zones of operation (Para [0026]); 
210 – Fig. 3) configured to record vibrations generated by the at least one drive mechanism during the zones of operation (Para [0034] and [0042]), wherein the one or more vibration sensors are configured to generate an output signal (“feedback to alert the user” – Para [0035]) based on the sensed vibrations;
a processor (214, “processor” – Para [0040]); and 
a memory (214, “memory” – Para [0040]) storing predetermined thresholds (“baseline amplitudes” – Para [0048]), wherein the predetermined threshold values are unique to each of the zones of operation (“acoustically distinct sounds” – Para [0042]), wherein the memory includes program instructions which, when executed by the processor, cause the processor to: 
determine a current zone of operation of the end effector (Para [0048]); 
receive the output signal from the one or more vibration sensors (Para [0048]); 
cause a subset of the output signal to be disregarded based on the determined current zone of operation (“perform fast Fourier transforms” – Para [0048]); and 
determine a status of the surgical apparatus based on a remaining subset of the output signal (“convey that a potentially dense tissue is being encountered” – Para [0048]).

Regarding claim 2, Dannaher discloses the surgical apparatus as recited above, further comprising at least one frequency filter (“Fast Fourier Transform” – Para [0035]) configured to receive the output signal of the one or more vibration sensors, wherein the at least one frequency filter is configured to generate a filtered signal based on the received output signal (Para [0035] and [0048]).

Regarding claim 3, Dannaher discloses the surgical apparatus as recited above, wherein the processor is in communication with the at least one frequency filter (Para [0048]).

Regarding claim 4, Dannaher discloses the surgical apparatus as recited above, wherein the memory includes program instructions which, when executed by the processor, cause the processor to generate a processed signal based on the filtered signal (Para [0040]).

Regarding claim 5, Dannaher discloses the surgical apparatus as recited above, wherein the memory includes program instructions which, when executed by the processor (Para [0040]), cause the processor to employ a fast Fourier transform to develop the processed signal (Para [0035] and [0048]).

Regarding claim 6, Dannaher discloses the surgical apparatus as recited above, wherein the program instructions, when executed by the processor, cause the processor to compare the predetermined threshold values associated with each of the zones of operation to corresponding values of the processed signal (Para [0048]).

Regarding claim 7, Dannaher discloses the surgical apparatus as recited above, wherein the program instructions, when executed by the processor, cause the processor to detect a malfunction of the surgical instrument when the predetermined threshold values are equal to or less than the corresponding values of the processed signal (Para [0048]).

Regarding claim 8, Dannaher discloses the surgical apparatus as recited above, wherein the predetermined threshold values are generated from a test output signal of the one or more vibration sensors (“under no load” - Para [0048]).

Regarding claim 9, Dannaher discloses the surgical apparatus as recited above, wherein the test output signal is based on test vibration information recorded by the one or more vibration sensors during a testing procedure of the surgical instrument (Para [0048]).

Regarding claim 10, Dannaher discloses the surgical apparatus as recited above, wherein the predetermined threshold values are generated from a previously processed signal (Para [0048]).

Regarding claim 16, Dannaher discloses a surgical apparatus (11, 200 – Figs. 2 and 3), comprising: 
an end effector (204) configured to interact with a tissue during a firing sequence of the surgical apparatus; 
70) movable between a first position and a second position (“at different densities of tissues” – [0042]) to effect at least one motion in the end effector during the firing sequence (Para [0026]); 
one or more vibration sensors (210 – Fig. 3) configured to record vibrations generated by the at least one drive assembly is transitioned between the first position and the second position;
 during the zones of operation (Para [0034] and [0042]), wherein the one or more vibration sensors are configured to generate an output signal (“feedback to alert the user” – Para [0035]) based on the sensed vibrations;
a processor (214, “processor” – Para [0040]); and 
a memory (214, “memory” – Para [0040]) storing a predetermined threshold (“baseline amplitudes” – Para [0048]), wherein the memory includes program instructions (Para [0040]) which, when executed by the processor, cause the processor to:
determine a current position of operation of the end effector (Para [0048]); 
receive the recorded vibrations from the one or more vibration sensors (Para [0048]); 
cause a subset of the recorded vibrations to be disregarded based on the determined current position of the at least one drive assembly (“perform fast Fourier transforms” – Para [0048]); and 
determine a status of the surgical apparatus based on a remaining subset of the output signal (“convey that a potentially dense tissue is being encountered” – Para [0048]).
Regarding claim 17, Dannaher discloses the surgical apparatus as recited above, further comprising at least one frequency filter (“Fast Fourier Transform” – Para [0035]) configured to receive the output signal of the one or more vibration sensors, wherein the at least one frequency filter is configured to generate a filtered signal based on the received output signal (Para [0035] and [0048]).

Regarding claim 18, Dannaher discloses the surgical apparatus as recited above, wherein the memory further includes program instructions which, when executed by the processor, cause the processor to generate a processed signal based on the filtered signal (Para [0035] and [0048]).

Regarding claim 19, Dannaher discloses the surgical apparatus as recited above, wherein the memory includes program instructions which, when executed by the processor (Para [0040]), cause the processor to employ a fast Fourier transform to develop the processed signal (Para [0035] and [0048]).

Regarding claim 20, Dannaher discloses the surgical apparatus as recited above, wherein the one or more vibration sensors are microphones (210).

Regarding claim 21, Dannaher discloses the surgical apparatus as recited above, wherein the processed signal is indicative of damage to a particular component of the surgical apparatus (Para [0048]).
Allowable Subject Matter
Claims 13-15 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a tissue clamping zone of operation and a tissue cutting zone of operation
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 5, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731